Case: 17-30042   Document: 00514830214    Page: 1   Date Filed: 02/11/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                No. 17-30042                   February 11, 2019
                                                                 Lyle W. Cayce
In re: Deepwater Horizon                                              Clerk


___________________

AJ’S SPECIALTY INCORPORATED; MICHELLE AYOTTE; GULF
FRAMERS, INCORPORATED; H&H ENTERPRISES OF PC BCH L.L.C.;
JEROME HALL; RONALD HELMER; ALEX HOLLINGSWORTH; JOHN
HYLAN; PAUL JENSEN; RICHARD LEBLANC; ROBERT LEE;
MINDWAVES HYPNOSIS, L.L.C.; PERFORMANCE MUFFLER AND
BRAKE; MAXIMA ROYSTER; STEPHEN L. SHIVERS, JR.; KYLE SPELL;
SUNSHINE STATE PARTNERS, L.L.C.; JAVIER VILLAREAL; LEIGH
WRIGHT INTERIOR,

             Plaintiffs - Appellants

v.

TRANSOCEAN OFFSHORE DEEPWATER DRILLING, INCORPORATED;
TRANSOCEAN HOLDINGS, L.L.C.; HALLIBURTON ENERGY SERVICES,
INCORPORATED; BP EXPLORATION & PRODUCTION,
INCORPORATED; BP AMERICA PRODUCTION COMPANY; BP P.L.C.,

             Defendants - Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                           USDC No. 2:13-CV-97
     Case: 17-30042      Document: 00514830214         Page: 2    Date Filed: 02/11/2019



                                      No. 17-30042
Before JOLLY, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
       After examining the briefs and record, reviewing applicable law, and
hearing oral argument, we are unconvinced that the district court erred in this
case. Accordingly, we AFFIRM the district court’s dismissal of appellants’
claims.
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2